Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-5 and 7-25 are pending in this Office Action.
Claims 1, 10, 21, 23 and 24 are amended.
Claims 6 are cancelled.

Response to Arguments
Applicant’s arguments, filed 11/07/2022 have been fully considered and are partially persuasive
In regards to amended claims 1, 10, 21, 23 and 24.  Examiner thanks Applicant for providing clarification.  Therefore, Examiner comments have been withdrawn.
However, in regards to 35 USC 103, Applicants arguments are not persuasive.  Applicant contends that Dong in view of Ilan, fails to teach “determine a data transmission capacity…in view of the estimated attenuation”.  Specifically, that Ilan teaches testing out different transmissions rather then selecting a particular transmission method with the quality of signal (Remarks, pp. 8-9).  Examiner, respectfully disagrees: Ilan teaches establishing (i.e. selecting) an available bandwidth based on the congestion measurement/estimation (i.e. estimated attenuation) at the pre-defined location.  Ilan then further, in an embodiment, can utilize a rate adjusting mechanism on the available bandwidth if needed (see paras. 25-26).  The rate adjusting only takes place in certain embodiments of the disclosed invention and only after an available bandwidth has already been selected/established (see further para. 32-34).  Therefore, the rejection is maintained.



Applicant’s invention as claimed:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5, 7, 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2019/0149263), herein referred to as Dong and further in view of Ilan (US 2006/0245357), herein after Ilan.
Regarding claim 1, 
Dong teaches a network gateway comprising 10at least one interface for communicating with a wireless modem circuit (see Page 5, paragraph 124-125, a determining module (i.e. network gateway) comprising an interface (see para.189) for communicating with UE (i.e. wireless modem circuit), wherein modules may exist physically alone and not integrated into one unit (see para. 191)); 
a control module configured to: obtain an instantaneous data transmission capacity of a wireless link between the wireless modem circuit and a base station via the at least one interface (see Page 5, paragraphs 54-58, module determines an instantaneous transmission rate supported by the data stream via the UE , between the UE (i.e. wireless modem circuit) and base station via an interface (see para. 189) wherein modules may exist physically alone and not integrated into one unit (see para. 191)); 
15determine a designated data transmission rate for data transmission over the wireless link based on the instantaneous data transmission capacity of the wireless link (see Page 5, paragraphs 56 and 57, determining the index based on the instantaneous transmission rate supported by the data stream via the UE); 
and determine an estimated attenuation on the wireless link based on environmental factors (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered).
Dong fails to explicitly teach determining an available bandwidth related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link.
However, in analogous art Ilan teaches and determine a data transmission capacity related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link (see para. 25-27, determining available bandwidth related to the packet transmission over signal (i.e. wireless link) in view of perceived quality of a signal (i.e. estimated attenuation) as determined via a rate adjusting mechanism).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including determining an available bandwidth related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link as taught by Ilan.  One would be motivated to do so for the benefit of defining available bandwidth to avoid distortion or degradation (see paras. 26-27).

Regarding claims 21, 
Dong teaches an apparatus for a network entity, the apparatus comprising at least one interface configured to communicate with a network gateway via a local network connection (see Page 5, paragraph 124-125, a determining module (i.e. network gateway) comprising an interface (see para.189) for communicating with UE (i.e. wireless modem circuit), wherein modules may exist physically alone and not integrated into one unit (see para. 191)); 
a control module configured to: receive information related to a designated data transmission rate for data transmission over a wireless link from the network gateway via the at least one interface (see Page 5, paragraphs 56 and 57, determining an instantaneous transmission rate supported by the data stream via the UE), 
determine  an estimated attenuation on the wireless link based on  the one or more environmental factors (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered),
Dong fails to explicitly teach determining an available bandwidth related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link and in view of the available bandwidth transmit a data transmission to the network gateway.
However, in analogous art Ilan teaches and determine a data transmission capacity for a data transmission over the wireless link in view of the estimated attenuation on the wireless link (see para. 25-27, determining available bandwidth related to the packet transmission over signal (i.e. wireless link) in view of perceived quality of a signal (i.e. estimated attenuation) as determined via a rate adjusting mechanism),
and in view of the a data transmission capacity transmit a data transmission to the network gateway via the at least one interface (see paras. 34 and 92-93, in view of the available bandwidth transmit the traffic through the channel (i.e. gateway) via the transmission end (i.e. interface)), 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including determining an available bandwidth related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link and in view of the available bandwidth transmit a data transmission to the network gateway as taught by Ilan.  One would be motivated to do so for the benefit of defining available bandwidth to avoid distortion or degradation (see paras. 26-27).

Regarding claims 23, 
Dong teaches method comprising; obtaining an instantaneous data transmission capacity of a wireless link between the wireless modem circuit and a base station from a wireless modem circuitry  (see Page 5, paragraphs 54-58, module determines an instantaneous transmission rate supported by the data stream via the UE , between the UE (i.e. wireless modem circuit) and base station via an interface (see para. 189) wherein modules may exist physically alone and not integrated into one unit (see para. 191)); 
determining an average data transmission capacity of the wireless link using the instantaneous data transmission capacity of the wireless link (see Page 5, paragraphs 58, determine the average transmission rate on the channel using the instantaneous transmission rate); Page 7 of 12Application No. 16/268,534 Attorney Docket Number M3921.10093US02 Responsive to Office Action dated October 5, 2021 
determining a designated data transmission rate for data transmission over the wireless link based on the average data transmission capacity of the wireless link (see Page 5, paragraphs 56 and 57, determining the instantaneous transmission rate supported by the data stream via the UE based on the average transmission rate);
determining an estimated attenuation on the wireless link based on environmental factors (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered).
Dong fails to explicitly teach determining an available bandwidth related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link.
However, in analogous art Ilan teaches and determine a data transmission capacity related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link (see para. 25-27, determining available bandwidth related to the packet transmission over signal (i.e. wireless link) in view of perceived quality of a signal (i.e. estimated attenuation) as determined via a rate adjusting mechanism).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including determining an available bandwidth related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link as taught by Ilan.  One would be motivated to do so for the benefit of defining available bandwidth to avoid distortion or degradation (see paras. 26-27).

Regarding claims 24, 
Dong teaches A non-transitory machine readable storage medium including program code, when executed by a processor, to cause a machine to perform a method comprising: obtaining an instantaneous data transmission capacity of a wireless link from a wireless modem circuitry(see Page 5, paragraphs 54-58, module determines an instantaneous transmission rate supported by the data stream via the UE , between the UE (i.e. wireless modem circuit) and base station via an interface (see para. 189) wherein modules may exist physically alone and not integrated into one unit (see para. 191));
determining an estimated attenuation on the wireless link based on one or more environmental factors (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered).
15determine a designated data transmission rate for data transmission over the wireless link based on the instantaneous data transmission capacity of the wireless link, the estimated attenuation , [and the  data transmission capacity] (see Page 5, paragraphs 56 and 57, determining the index based on the instantaneous transmission rate supported by the data stream via the UE and attenuation factors see further para. 52); 
Dong fails to explicitly teach determining an available bandwidth related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link.
However, in analogous art Ilan teaches and determine a data transmission capacity related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link (see para. 25-27, determining available bandwidth related to the packet transmission over signal (i.e. wireless link) in view of perceived quality of a signal (i.e. estimated attenuation) as determined via a rate adjusting mechanism, wherein a current transmission value is set (i.e. “determine designated data transmission…based…available bandwidth”) based on available bandwidth, see further para. 34)).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including determining an available bandwidth related to the data transmission over the wireless link in view of the estimated attenuation on the wireless link as taught by Ilan.  One would be motivated to do so for the benefit of defining available bandwidth to avoid distortion or degradation (see paras. 26-27).

Regarding claim 2,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein determining the designated data transmission rate includes determining an estimated data rate over 25the wireless link, at which retransmissions due to the fluctuations in a data transmission capacity of the wireless link are less frequent compared with data transmission over the wireless link at a higher data rate (see Pages 7-8, Paragraphs 79, fluctuation ranges can be determined based on rate supported).

Regarding claim 3,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the data transmission 30capacity of the wireless link fluctuates over time due to changes in an attenuation of the wireless link, wherein the control module is configured to determine an extent of the fluctuation due to the changes in attenuation of the wire- less link based on the instantaneous data transmission capacity of the wireless link, wherein the control module is configured to determineINT181221PNUS48 the designated data transmission rate based on to the extent of the fluctuation due to the changes in attenuation of the wireless link (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered).

Regarding claim 4,
The combination of Dong in view of Ilan teaches the limitations as described in claim 3 above.
Dong further teaches wherein the control module is configured to determine an attenuation factor based on the extent of the fluctuation due to the changes in attenuation of the wireless link, wherein the control module is configured to determine the designated data transmission rate based on a maximal data 10transmission capacity of the wireless link and based on the attenuation factor (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered,  see also Pages 7-8, Paragraphs 79, fluctuation ranges can be determined based on rate supported).

Regarding claim 5,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the instantaneous data transmission capacity of the wireless link comprises infor15mation related to one or more environmental factors related to the wireless link of the wireless modem circuit, wherein the control module is further configured to determine the designated data transmission rate based on environmental factors (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered).

Regarding claim 7,
The combination of Dong in view of Ilan teaches the limitations as described in claim 6 above.
Dong further teaches wherein the control module is 25configured to determine information related to an attenuation factor based on the information related to the estimated attenuation on the wireless link (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered).

Regarding claim 10,
The combination of Dong in view of Ilan teaches the limitations as described in claim 5 above.
Dong further teaches wherein the environmental factors of related to the wireless link comprise one or more of  an attenuation of the wireless link, weather information,  a location of the wireless modem circuit, or infor10mation related to a location of a base station transceiver associated with the wireless link (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered).

Regarding claim 11,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is configured to determine the designated data transmission 15rate based on one or more data transmission parameters of the wireless link (see Page 5, Paragraph 52, channel capacity quality is dependent of large scale and small scale factors related to the wireless link component information and other factors).


Regarding claim 12,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is configured to determine the designated data transmission rate based on a desired energy profile for the wireless modem circuitry (see Page 5, Paragraph 52, determine information related to transmission rate based on signal to noise ratio, fading and shadow).

Regarding claim 13,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is further configured to provide a data transmission to the wireless modem circuit for transmission via the wireless link based on the information related to the designated data transmission rate (see Page 5, Paragraph 52, providing data transmission based on wireless link component information and other factors).

Regarding claim 14,
The combination of Dong in view of Ilan teaches the limitations as described in claim 13 above.
Dong further teaches wherein the at least one interface is further configured to communicate with a network entity via a local network connection, and provide the  designated data transmission rate to the network entity, wherein the control 30module is configured to receive the data transmission from the network entity based on the  designated data transmission rate to the network entity (see Page 5, Paragraph 52, providing data transmission based on wireless link component information and other factors).

Regarding claim 15,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is configured to control traffic shaping and/or a prioritization of the data transmission based on the designated data transmission rate (see para 65-67, to further improve channel resource utilization ranking of data streams to control transmission rate may be determined).

Regarding claim 16,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is configured to repeat determining the  designated data transmission rate based on an update rate for the designated data transmission rate, wherein the update rate for the designated data transmission rate is at least 8 times lower than an update rate of the  an instantaneous data transmission capac10ity, or wherein the update rate for the designated data transmission rate is at most once every ten seconds (see Page 5, Paragraph 52, measurement rates can depend on timed rates wherein time ranges may be lower than 10 milliseconds indicative of being at most every ten seconds).

Regarding claim 17,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is 15configured to transmit a control signal to the wireless modem circuit based on the  the designated data transmission rate, wherein the control module is configured to affect a wireless resources usage of the wireless modem for the wireless link and/or a wireless technology usage of the wireless modem circuit for the wireless link using the control signal (see Page 5, Paragraph 52, providing data transmission based on wireless link component information and other factors).

Regarding claim 18,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the wireless modem circuit is a wireless modem circuit for a 5th generation cellular mobile communication network, and/or wherein the wireless link is based on a 5th generation cellular mobile communication network (see Page 4, Paragraph 49, wireless node is utilized via a 5G mobile communication network).

Regarding claim 19,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein the wireless modem circuit is a wireless modem circuit for a millimeter wave-based mobile communication network, and/or wherein the wireless link is a millimeter wave-based wireless link (see Page 4, Paragraph 49-50, wireless node is utilized via a mobile communication network technologies indicative of millimeter wave-based mobile communication network).

Regarding claim 20,
The combination of Dong in view of Ilan teaches the limitations as described in claim 1 above.
Dong further teaches wherein a data transmission capacity of the wireless link fluctuates over time (see Pages 7-8, Paragraphs 79, fluctuation ranges can be determined based on rate supported).

Regarding claim 22,
The combination of Dong in view of Ilan teaches the limitations as described in claim 21 above.
Dong further teaches wherein the control module is configured to control one or more elements of the group of a communication protocol of the data transmission, a window size of a communication protocol of the data transmission, a bit rate of the data transmission and a content of the data transmission based on the 15 the designated data transmission rate (see Page 5, Paragraph 52, controlling channel capacity quality based on large scale and small scale factors).

Regarding claim 25,
The combination of Dong in view of Ilan teaches the limitations as described in claim 21 above.
Dong further teaches wherein the designated data transmission rate is lower by a safety margin than a windowed average data transmission capacity of the wireless link (see Page 5, paragraphs 51, the instantaneous data transmission rate and index are lower than the capability of the channel and are based on determining that a change doesn’t exceed a specified threshold (i.e. safety margin)).


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Prasad in view of Taketsugu and still further in view of Buda (US 2019/0362245), herein after Buda.

Regarding claim 8,
The combination of Dong in view of Ilan teaches the limitations as described in claim 5 above.
Dong further teaches wherein the control module is configured to determine the estimated attenuation on the 30wireless link based on the one or more environmental factors (Applicants specification disclosed environmental factors to be information related to location of modem, base station or objects between station. Here, see paras. 52, estimating the quality of the channel and signal-to-noise ratio (i.e. estimated attenuation) of the channel (i.e. wireless link) based on large scale features, wherein factors such as whether a transmit antenna has a direct component, a distance between the transmit antenna and a receive antenna, and a quantity of buildings that a signal transmitted by the transmit antenna needs to pass through before the signal reaches the receive antenna (i.e. environmental factors) are considered).It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including wherein determine the estimated attenuation on the 30wireless link based on the  the one or more environmental factors as taught by Prasad.
Dong in view of Ilan fails to teach based on a learning function wherein the learning function is based on previous environmental factors related to the wireless link.
However, in analogous art Buda teaches and based on a learning function, wherein the learning function is based on previous information related to the one or more environmental factors related to the wireless link (see paras, 40-42, wherein deep learning modes utilize time-series  datasets in a network environment).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including based on a learning function wherein the learning function is based on previous  the one or more environmental factors related to the wireless link as taught by Buda.
One would be motivated to do so for the benefit of utilizing deep learning modules for creating predictions (see para. 40).

Regarding claim 9,
The combination of Dong in view of Ilan teaches the limitations as described in claim 8 above.
Dong in view of Ilan fails to teach learning function is based on a machine learning algorithm and/or neural networks.
However, in analogous art Buda teaches wherein the learning function is based on a machine learning algorithm, and/or wherein the learning function is based on a recurrent neural network, and/or wherein the learning function is based on a convolutional neural network (see paras, 90-91, wherein deep learning modes are based on learning functions involving deep neural models and machine learning (see also para. 6)).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including learning function is based on a machine learning algorithm and/or neural networks as taught by Buda.
One would be motivated to do so for the benefit of utilizing deep learning modules for creating predictions (see para. 40).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458